DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. Claims 1-8 were previously withdrawn.
In view of the amendment, filed 08/22/2022, the drawings objection is withdrawn from the previous Office Action, mailed 06/22/2022.

Response to Arguments
Applicants’ arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicants argue (p. 10) regarding the rejection of claim 20 under 35 U.S.C. 102 that the Office Action has not shown that Budge discloses, within its four corners, “a plate defining…a grooved surface…a fluid channel formed on the plate upstream of the grooved surface,” and the remainder of the claim (emphasis in original). Applicants argue (p. 11) that the plain language of the claim clearly communicates to a person of ordinary skill in the art that the claimed “grooved surface” and “fluid channel” are defined on the same “plate,” and disagree with the assertion that the claim does not require the “grooved surface” and “fluid channel” to be formed integrally on the same plate (emphasis added). 
The arguments have been considered but are not persuasive. The claim requires a plate defining: (1) a grooved surface; and (2) a fluid channel formed on the plate upstream of the grooved surface. The previous Office Action pointed to the elements of Budge mapped to the instant claim elements (see annotated figure below). Applicants appear to argue that the claim requires both the grooved surface and the fluid channel to be formed integrally on the plate, however, as previously noted, this limitation is not reflected in the claim language. The claim uses the term “defining,” – “a plate defining: a grooved surface,” “a plate defining:…a fluid channel formed on the plate…” The first limitation, “a plate defining: a grooved surface,” does not require the grooved surface to be formed integrally on the plate. Common definitions of “define” include “to fix or mark the limits of,” and “mark out the boundary or limits of,” (see Merriam-Webster and Oxford Languages online dictionaries), with synonyms including “demarcate,” “designate,” “establish,” “circumscribe,” “delineate,” “outline,” etc. The specification does not clearly define “defining” to mean something other than the common definition, and a person of ordinary skill in the art reading the claims would understand the common definition to apply. The base 29 of Budge clearly establishes/demarcates/outlines, i.e., defines, a grooved surface, as shown below (reproduced from Final Rejection):

    PNG
    media_image1.png
    676
    598
    media_image1.png
    Greyscale


The claim was previously interpreted to require the fluid channel to be formed on the plate, and this was mapped to the “portion of base containing matrix material M” in the annotated figure above, see the “Internal channel” containing matrix material M. This channel is clearly defined by and formed on the base 29.
Applicants argue (pp. 11-12) that Budge does not disclose the same “plate” on which the “grooved surface” and the “fluid channel” are defined. Applicants disagree with the claim mapping, “specifically with the assertion that Budge’s reservoir 22 which contains matrix material M is ‘formed on the base.’” Applicants provide reasoning for why the matrix reservoir 22 and the base 29 are two separate components. Applicants disagree with the assertion that Budge’s base 29 defines the fiber guide 32, and state that the fiber guide 32 is a separate component from the base 29 and is not formed on the base 29. 
The arguments have been considered but are not persuasive. The above response addresses Applicants’ argument regarding Budge’s disclosure of the same plate defining a grooved surface and a fluid channel. Regarding Applicants’ assertion that the Office Action mapped Budge’s (matrix) reservoir 22 to the claimed fluid channel, the examiner respectfully disagrees and directs Applicants to p. 7 of the Final Rejection, addressing claim 20, which mapped to the “portion of (the) base containing matrix material M,” in the provided annotated Fig. 2. The Office Action did not map the claimed fluid channel to the matrix reservoir 22 and did not assert that the matrix reservoir 22 was formed on the base, as argued. The referenced Fig. 2 shows that the matrix material M comes “FROM 22,” and the base 29 has a channel containing matrix material M. As discussed above, the claim does not require the grooved surface to be “formed on the base.”
Applicants argue (pp. 12-13) that Budge teaches away from the base 29 defining the dividers 44 because Budge contemplates implementing multiple, swappable fiber guides, each with different types of dividers, a feature that would be lost if either the fiber guide or the dividers was integrally formed on the base 29. 
The arguments have been considered but are not persuasive. As discussed above, the claim does not require the grooved surface to be integrally formed on the base, and Budge discloses the argued claim limitations. The remainder of Applicants’ arguments regarding obviousness of the integral forming are not directed to the actual rejection applied or the actual claim language.
Applicant argues (pp. 13-14) regarding independent claim 9 that the cited portions of Budge have not been shown to describe or suggest the features of amended claim 9 for reasons similar to those described for independent claim 20. As the argument appears to be the same, the same response applies, please see above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., integral forming) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754